
	

116 HR 2035 : Lifespan Respite Care Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 2035
		IN THE SENATE OF THE UNITED STATES
		July 25, 2019ReceivedAN ACT
		To amend title XXIX of the Public Health Service Act to reauthorize the program under such title
			 relating to lifespan respite care.
	
	
 1.Short titleThis Act may be cited as the Lifespan Respite Care Reauthorization Act of 2019. 2.Reauthorization of lifespan respite care program (a)Data collection and reportingSection 2904 of the Public Health Service Act (42 U.S.C. 290ii–3) is amended to read as follows:
				
 2904.Data collection and reportingEach eligible State agency awarded a grant or cooperative agreement under section 2902 shall collect, maintain, and report such data and records at such times, in such form, and in such manner as the Secretary may require to enable the Secretary—
 (1)to monitor State administration of programs and activities funded pursuant to such grant or cooperative agreement; and
 (2)to evaluate, and to compare effectiveness on a State-by-State basis, of programs and activities funded pursuant to section 2902..
 (b)FundingSection 2905 of the Public Health Service Act (42 U.S.C. 300ii–4) is amended by striking paragraphs (1) through (5) and inserting the following:
				
 (1)$20,000,000 for fiscal year 2020; (2)$30,000,000 for fiscal year 2021;
 (3)$40,000,000 for fiscal year 2022; (4)$50,000,000 for fiscal year 2023; and
 (5)$60,000,000 for fiscal year 2024..  Passed the House of Representatives July 24, 2019.Cheryl L. Johnson,Clerk. 